Citation Nr: 0111867	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a scar wound to the dorsum of the right forearm.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

4.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.





ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from June 1970 to 
March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating determination 
of the Seattle Department of Veterans Affairs (VA) Regional 
Office (RO).  

The RO denied entitlement to increased evaluations for PTSD, 
bilateral hearing loss, a scar wound on the dorsum of the 
right forearm, and a TDIU.

The issues of entitlement to an increased evaluation for PTSD 
and a TDIU are addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  The veteran has been shown to have level IV hearing in 
the right ear and level VI hearing in the left ear.  

2.  The service-connected right forearm scar is well healed, 
non-tender or productive of pain, not poorly nourished with 
repeated ulceration, and not productive of any functional 
impairment.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107);  
38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, Diagnostic Codes 
6100, 6101 (effective prior to June 10, 1999); 38 C.F.R. 
§§ 4.85, 4.86a, 4.87, Tables VI, VIA, VII, Diagnostic Code 
6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) (effective June 
10, 1999).  

2.  The criteria for a compensable evaluation for a scar 
wound to the dorsum of the right forearm have not been met.  
38 U.S.C.A. § 1155; VCAA of 2000, Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.31, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  

If VA is unable to obtain records identified by the veteran, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  

The veteran has not indicated the existence of any other 
evidence that is relevant to his claim for increased 
evaluations for bilateral hearing loss and scar wound to the 
dorsum of the right forearm.  Moreover, the veteran has been 
afforded a VA examination for each claimed disability during 
the course of his appeal.  The Board concludes that all 
relevant evidence has been obtained for determining the 
merits of the veteran's claims, and that VA has fulfilled its 
obligation to assist him in the development of the facts of 
his case with regard to these issues.  


General Provisions

Disability evaluations are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self-support of 
the individual.  38 C.F.R. § 4.10 (2000).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, (2000).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).


The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA Schedule 
for Rating Disabilities.  38 C.F.R. Part 4 (2000).  


Hearing Loss

During the veteran's appeal changes were made to the 
schedular criteria for evaluating diseases of the ear and 
other sense organs effective June 10, 1999.  (codified in 
relevant portion at 38 C.F.R. §§ 4.85 Tables VI, VII, 
Diagnostic Code 6100).

Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  However, in this case, the amended 
regulations did not result in any substantive changes.

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).

Under the previous regulations, Table Via was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).

The current version of the Ratings Schedule provides for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
ear.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2000).

Essentially, the old and new regulations for evaluating a 
hearing loss disorder are identical.  (discussing the method 
of evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric Designations 
of Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination."  Moreover, Table VII was amended in 
that hearing loss is now rated under a single code, that of 
Diagnostic Code 6100, regardless of the percentage of 
disability. 

Factual Background

The Board notes that service connection for bilateral hearing 
loss was granted in a December 1972 rating determination and 
assigned a noncompensable disability evaluation.  The 
assigned disability evaluation was based upon the results of 
a November 1972 VA audiological evaluation.  



In June 1995, the veteran requested an increased evaluation 
for his service-connected bilateral hearing loss.  In July 
1995, he was afforded a VA audiological examination.  In 
September 1995, the RO increased the disability evaluation 
from noncompensable to 20 percent disabling.  

In October 1997, the veteran again requested an increased 
evaluation for his bilateral hearing loss.  

In November 1999, the veteran was afforded a VA audiological 
examination.  At the time of the examination, he reported 
having reduced hearing acuity and tinnitus.  He noted that he 
had the most difficulty hearing when there were background 
noises.  He indicated that loud noise was physically painful.  

An audiological evaluation performed at that time revealed 
decibel level readings of 15, 55, 85, and 80 in the right 
ear, and 15, 80, 90, and 100, in the left ear at 1000, 2000, 
3000, and 4000 Hertz.  This represents an average decibel 
loss of 59 in the right ear and 71 in the left ear.  Speech 
recognition testing was 84 in the right ear and 72 in the 
left ear.  It was the examiner's impression that the veteran 
had normal hearing through 1000 Hertz with a severe sloping 
high frequency sensorineural drop, bilaterally.  These 
readings translate to level IV hearing in the right ear and 
level VI hearing in the left ear, which equates to a 20 
percent disability evaluation. 38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, this also equates 
to level IV hearing in the right ear and level VI hearing in 
the left ear, which is a 20 percent disability evaluation.  

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 C.F.R. §§ 3.102, 4.3 (2000).  

However, because assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometry evaluations are rendered there is no doubt as to 
the proper evaluation to assign.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992); 38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100.

As noted previously, because assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.


Forearm Scar

Criteria

For superficial and poorly nourished scars with repeated 
ulceration, a 10 percent evaluation is provided under 
38 C.F.R. § 4.118, Diagnostic Code 7803.  For superficial 
scars that are tender and painful on objective demonstration, 
a 10 percent evaluation is warranted under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Other scars are rated on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2000).

Factual Background

A review of the record demonstrates the veteran sustained a 
grenade fragment injury to his right forearm in 1971.  

In a December 1972 rating determination, the RO granted 
service connection for a scar of the right forearm and 
assigned a noncompensable disability evaluation.  

The assigned disability evaluation was based upon the results 
of a November 1972 VA examination which found the veteran's 
right forearm scar to be nondisfiguring, less than 1/4 inch in 
diameter, and asymptomatic.  

In October 1997, the veteran requested an increased 
evaluation for his right forearm scar.  

In November 1999, the veteran was afforded a VA examination.  
At the time of the examination, he reported that he had 
experienced normal scar healing.  He further indicated that 
the scar had been asymptomatic over the intervening years.  
He denied any pain, itching, drainage, or crusting of the 
scar.  

Physical examination of the right forearm revealed an 8 
millimeter by 8 millimeter, roughly oval, scar in the lateral 
aspect of the proximal right forearm.  It was slightly 
depressed at 1 millimeter and dusky to the surrounding skin.  
The scar was non-nodular, non-adherent, and nontender.  There 
was no evidence of ulceration or keloid formation.  There was 
also no induration, heat, rub, or edema.  Upper extremity 
motor strength was 5/5, bilaterally, with motor testing 
resulting in right shoulder and left forearm pain.  
Neurological testing revealed normal and intact sensation in 
the upper extremities.  A diagnosis of a grenade injury with 
resultant asymptomatic scar of the right proximal lateral 
forearm was rendered.  

The report of the physician provides the most probative 
evidence as to the extent of residual disability and it 
demonstrates that there is no residual impairment.  The 
residual scar is not poorly nourished or ulcerated as 
required for a compensable rating under Diagnostic Code 7803 
(2000).  The medical reports have also not shown the scar to 
be tender and painful on objective demonstration.  Diagnostic 
Code 7804.  The medical evidence also does not demonstrate 
that the scar limits the functioning of that part of the 
veteran's body.  Code 7805 (2000).  Moreover, the November 
1999 examiner did not find evidence of muscle or neurological 
damage. The veteran's right forearm scar does not approximate 
any applicable criteria for a compensable rating.  38 C.F.R. 
§§ 4.7, 4.20 (2000).  Therefore, a compensable rating for the 
right forearm scar is not warranted.  38 C.F.R. § 4.31 
(2000).


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

Under § 3.321(b)(1) there is an additional proviso that the 
Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  Further, to accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  It is further provided in 
subsection (c) that in cases in which application of the 
schedule is not understood or the propriety of an 
extraschedular rating is questionable may be submitted to 
Central Office for advisory opinion.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  

The veteran has reported that his hearing loss interferes 
with his ability to effectively communicate when there is a 
lot of background noise present; however, there has been no 
showing by the veteran of extraordinary or exceptional 
disability from the service-connected bilateral hearing loss 
beyond that contemplated by the rating schedule, such as 
frequent periods of hospitalization, or marked interference 
with employment.  Likewise, the veteran has reported that his 
right forearm scar has been asymptomatic for many years.  The 
Board agrees that an extraschedular rating for either 
disability is not in order.  There is nothing in the 
disability picture presented that indicates that the regular 
rating criteria are not sufficient.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss is denied.

Entitlement to a compensable evaluation for a right forearm 
scar is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

As to the issue of an increased evaluation for PTSD, the 
Board notes that the veteran has been assigned numerous 
Global Assessment of Functioning Scale (GAF) scores ranging 
from 20 to 60 within a short period of time.  On the most 
recent VA examination, the examiner indicated that it was 
hard to assess the veteran's PTSD impairment due to his 
ongoing substance abuse.  

The Board is of the opinion that the veteran should be 
afforded an additional VA psychiatric examination in order to 
clear up any discrepancies in the recently assigned GAF 
scores.  

The Board further notes that the Court has held that in the 
case of a claim for a TDIU, the duty to assist requires that 
VA obtain an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994).


Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the appellant to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for PTSD, and who may have expressed an 
opinion as to his ability to work.  After 
securing any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the appellant's response, the RO should 
obtain all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.



2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been unable 
to obtain such records by identifying the 
specific records not obtained explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claims.  VCAA of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(b)(2)).

3.  A VA social and industrial survey 
should be conducted in order to clarify 
the veteran's medical, social, 
educational, and employment history.  The 
social worker should elicit and set forth 
pertinent facts regarding the veteran's 
medical history, education, employment 
history, social adjustment, and current 
behavior and health.  The social worker 
should offer an assessment of the 
veteran's current functioning and 
identify the conditions that limit his 
employment opportunities.  Any potential 
employment opportunities should be 
identified.  The claims file and a copy 
of this remand must be made available to 
the interviewer prior to conduction and 
completion of the interview, and the 
interviewer must annotate the report in 
this regard.

4.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran, including on a fee basis if 
necessary, to determine the nature and 
extent of severity of his PTSD.  


The claims file, copies of the criteria 
for rating mental disorders, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  All appropriate 
tests and studies, including 
psychological testing, should be 
performed and all findings should be 
reported in detail.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PYSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  

Following evaluation, the examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) only as it relates to the 
veteran's service-connected PTSD or other 
psychiatric disability that the examiner 
finds is related to PTSD.  

It is imperative that the examiner 
include a definition of the numerical 
code assigned under DSM-IV.  If the 
historical diagnosis of PTSD is changed 
following evaluation, the examiner should 
state whether the new diagnosis 
represents progression of the prior 
diagnosis, correction of an error in the 
prior diagnosis, or development of a new 
and separate condition.  The examiner 
should also provide an opinion as to 
whether PTSD, by itself or in combination 
with service-connected disabilities has 
rendered the veteran unemployable for VA 
compensation purposes.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  


5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested social and 
industrial survey and examination 
report(s), and required opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The RO is advised that when 
the remand orders of the Board or the 
Court as not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance, and further remand 
will be mandated.  See Stegall v. West, 
11 Vet. App. 268, 270-1 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
an increased evaluation for PTSD and a 
TDIU, and in so doing must document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1), 4.16(b), (2000).  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



